Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
1.	Claims 12 and 20 are objected to because of the following informalities:  
The phrase of “an inner surface” in lines 9 and 10 of claims 12 and 20 respectively should be amended to “the inner surface”.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	Claim 7 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the outer surface” in line 3 of claim 7 lacks an antecedent basis in claim 1 from which claim 7 depends rendering claim 7 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 6, 9, 10, 12, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruck et al. (US Pub. 2013/0115091 A1).
	With respect to claims 1-3, 6, 9, 10, 12, 14, 18 and 19, Bruck et al. (‘091 A1) discloses a method to repair a damaged CM247 turbine blade body comprising forming by cutting an excavated angled recess extending at least partially through a blade side wall of the blade body having an inner surface and an outer surface; forming by casting a repair splice comprising the same superalloy and having a mating angled outer profile conforming to the corresponding angled recess profile, a larger diameter spanning the recess across the outer surface of the blade side wall and a smaller diameter spanning the recess across the inner surface of the blade side wall; and brazing the splice to the blade side wall at the recess to form a composite blade (abstract, Figs. 9 and 20A-20C, paragraphs [0006]-[0009], [0013], [0027], [0045], and [0052]-[0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 5, 7, 8, 11, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (‘091 A1).
	The teaching of Bruck et al. (‘091 A1) regarding claims 1-3, 6, 9, 10, 12, 14, 18 and 19 have been discussed above.
	With respect to claims 4, 5, 15 and 16, Bruck et al. (‘091 A1) discloses that the angle would be about 45 degrees or less (Figs. 9, 16-18 and 20B) which would overlap the claimed ranges. 
	With respect to claims 7, 13 and 20, Bruck et al. (‘091 A1) does not specify how the larger diameter is defined. However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the larger diameter is a result effective variable, because it would directly affect the mechanical interlocking and fixation strength of the splice to the blade body as disclosed by Bruck et al. (‘091 A1) (abstract and paragraphs [0010] and [0053]). Therefore it would have been obvious to one skilled in the art to have optimized the larger diameter of the splice of Bruck et al. (‘091 A1) in order to achieve desired mechanical interlocking and fixation. See MPEP 2144.05 II.
	With respect claims 8 and 17, Bruck et al. (‘091 A1) discloses that the splice and the recess are configured for one-way insertion through a slot (paragraph [0053]) without specifying the claimed feature. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 
	With respect to claim 11, Bruck et al. (‘091 A1) discloses that the disclosed method does not require a post-repair heat treatment (paragraphs [0009] and [0045]) at least suggesting a heat treatment may be performed on the composite blade as desired.













Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/18/2021